

EXHIBIT 10(r)(ii)


First Amendment to Change in Control Agreement


The Brink’s Company (the “Company”) and Matthew A. P. Schumacher  (the
“Executive”), agree to amend the terms of the Change in Control Agreement, dated
as of December 1, 2006, between the Company and the Executive (the “Agreement”)
as follows:


1.  
Section 1(d) of the Agreement is hereby amended by deleting the phrase “the
approval of the shareholders of the Company (or if such approval is not
required, the approval of the Board) of” from clause (i) thereof, and by
replacing “January 1, 2008” with “January 1, 2009” at the end of clause (iii)
thereof.



2.  
Section 2 of the Agreement is hereby amended and restated as follows:



Employment Period.  The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Operative Date and ending on the date twelve months thereafter (the
“Employment Period”); provided, however, that, effective after the six-month
anniversary of the Operative Date, the Executive shall have the right to
terminate his employment for any reason, or for no reason at all, whereupon the
Employment Period shall terminate effective as of the date of such termination
of employment; and, provided further, that, notwithstanding the foregoing, the
Executive’s right to terminate employment for Good Reason pursuant to Section 4
hereunder shall apply at any time during the Employment Period.




3.  
Section 12(b) is hereby amended by replacing the phrase “December 31, 2007” with
the phrase “December 31, 2008”.



The parties expressly agree that, except as otherwise amended by this First
Amendment to the Agreement, none of the rights or obligations of the Company or
the Executive under the Agreement shall be amended or otherwise modified in any
way by the execution or implementation of this First Amendment to the Agreement,
and that all such rights and obligations shall remain in full force and effect
in accordance with the terms of the Agreement.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
and delivered as of the 30th of November, 2007.


                                                                                                                                                                    
THE BRINK’S COMPANY,
   
by  
/s/ Frank T. Lennon       VP
         
/s/ Matthew A. P. Schumacher
   
(Executive)




 
 

--------------------------------------------------------------------------------

 
